Citation Nr: 0213189	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  01-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for skin rash of the 
arms and legs, due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD and skin rash of the arms and legs due to herbicide 
exposure.  


REMAND

The veteran and his representative maintain that the veteran 
has PTSD due to service incurrence.  It is also maintained 
that the veteran's skin rash of the arms and legs is due to 
herbicide exposure in service.  

The veteran submitted a request for a video conference 
hearing to the Board in September 2002.  The veteran has a 
right to such a hearing.  38 U.S.C.A. § 7107(b) and (e) (West 
Supp. 2002); 38 C.F.R. § 20.700(a) and (e) (2002).  
Therefore, a video conference hearing should be scheduled for 
him pursuant to 38 C.F.R. § 20.700(e) (2002).  

Additionally, during the pendency of this appeal there has 
been a significant change in the law; i.e., the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  Among 
other things, this law redefines the obligations of VA with 
respect to notice and the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

The VCAA had not been enacted when the RO originally 
adjudicated the appellant's claim, and the RO has not 
notified the veteran of its provisions, what assistance VA 
would provide, what evidence, if any, the veteran should 
provide or readjudicated his claim pursuant to VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should take appropriate action 
and schedule a video conference hearing 
for the veteran.  He should be notified 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2002).  

2.  Assure that all notice and 
development required by the VCAA has been 
done, including notifying the veteran 
what evidence he needs to submit and what 
evidence will be obtained by VA.

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to accord the veteran due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




